Case: 17-13645   Date Filed: 11/01/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13645
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:17-cv-80754-RLR


BMP FAMILY LIMITED PARTNERSHIP,
PRESLEY LAW AND ASSOCIATES, P.A.,

                                                        Plaintiffs - Appellants,

                                  versus

UNITED STATES OF AMERICA,

                                                         Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 1, 2018)

Before TJOFLAT, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:
                Case: 17-13645       Date Filed: 11/01/2018      Page: 2 of 3


       This case is a companion to, and is resolved by, Presley v. United States, 895
F.3d 1284 (11th Cir. 2018). In Presley, the plaintiffs—including current Plaintiffs-

Appellants BMP Family Limited Partnership (“BMP”) and Presley Law and

Associates, P.A. (“Presley Law”) 1—petitioned to quash summonses the Internal

Revenue Service (“IRS”) sent to a bank in the course of investigating the 2014

federal income-tax liabilities of BMP and Presley Law. 895 F.3d at 1287–88. The

IRS requested records pertaining to accounts over which the plaintiffs had signatory

authority. Id. In seeking to quash the summonses, the plaintiffs objected that some

of these records revealed their clients’ financial information. Id. at 1288. The

government moved to dismiss, and the district court granted the government’s

motion. Id.

       The plaintiffs appealed the dismissal on two grounds. Id. at 1290. First, they

argued that the Fourth Amendment requires the government to demonstrate probable

cause because their clients had a reasonable expectation of privacy in the records

held by the bank. Id. Second, they contended that the IRS was obligated to proceed

under 26 U.S.C. § 7609(f) by issuing John Doe summonses to their clients and

petitioning the district court for an ex parte hearing before obtaining plaintiffs’ bank-

account records. Id.



       1
        Presley included two additional plaintiffs who are not parties here: Michael Presley and
Cynthia Presley.
                                               2
              Case: 17-13645     Date Filed: 11/01/2018    Page: 3 of 3


      Rejecting these arguments, we affirmed. We held that probable cause was not

required because the plaintiffs’ clients lacked a reasonable expectation of privacy in

financial records held by the bank, that the IRS summonses were reasonable under

the Fourth Amendment, and that the procedures required by 26 U.S.C. § 7609(f) did

not apply. Id. at 1291–95. We therefore concluded that the IRS could enforce the

summonses.

      Presley controls here. As BMP and Presley Law note in their brief, “[t]he

only notable difference between this matter and the companion case [Presley] is that

the summonses here seek to obtain records from December 31, 2014 through and

including January 1, 2016, which are dates different from the companion case.”

Appellants’ Br. at 3. In all other respects this case is identical to Presley. The same

plaintiffs, BMP and Presley Law, petitioned to quash IRS summonses requesting the

same kinds of financial records at issue in Presley. The district court dismissed the

action, and BMP and Presley Law now appeal the dismissal on the same grounds

that we addressed and rejected in Presley. Because the dates of the records at issue

do not affect the resolution of the legal issues, we affirm for the reasons explained

more fully in Presley.

      AFFIRMED.




                                          3